I cannot join in the majority opinion for the reason that I believe it clearly is based upon a false assumption of fact, namely, that the issue was not made up by the arbitration agreement but rather by the briefs of the parties, particularly the brief of the railway company, which set forth the charge of unsatisfactory service. The majority opinion first sets out a "Joint Statement of Facts," which shows that Mueller was dismissed "account alleged appropriating and taking home a shovel." Later the majority opinion says: "If that had been the only issue submitted, the decision of the board would be binding."
If the brief of the defendant brought into the case an issue not included in the original submission, then the majority opinion is *Page 91 
right. Otherwise it is wrong and unjust in that it brings into the submission a charge or issue not included in the submission, never argued nor mentioned by the employe and never considered by the arbitration board. If that can be done, then arbitration of disputes between employe and employer in this manner is of little value and can be rendered impotent by the bringing in of additional issues through claims made in the briefs of either party.
The issues are made up by the arbitration agreement. The issue submitted was that embraced in the agreement of arbitration. It was the agreement of ordinary men, not trained in the law. There should not be read into it an issue never mutually contemplated or agreed to. It is true that other evidence was submitted; but it must be noted that the evidence of unsatisfactory conduct appeared on the part of the railway company without a defense by Mueller, who confined himself to the one issue set forth in the arbitration agreement. It must further be remembered that without the shovel incident the other accusations made against Mueller arose out of claimed acts of unsatisfactory service which occurred months, and as to some acts years, before the submission. Can it fairly be said that the employe ever submitted any issue other than the theft of the shovel, and can the employe by indirection be forced to submit an issue based on charges many of which are years old? If the rule that [5 C.J. 143] "the arbitrators cannot go beyond the submission, but that they must decide all matters embraced in the submission" is correct, can this decision go beyond the submission?
The submission is nothing more than the arbitration agreement signed by both parties. True, the railway company submitted a brief on unsatisfactory service. This brief the employe did not answer. The employe kept within the arbitration agreement in his brief. The employer did not. Pleadings or an arbitration agreement define the issues; the briefs submitted do not. The attempt to inject the issue of unsatisfactory service, years old, came solely from the railway company's brief. There was no joinder of issues in that the employe did not explain or deny the charge of unsatisfactory service. Therefore no issue was made. The person claiming that there was a submission of an issue surely has the burden *Page 92 
of proving the same as in any other case. The general rule of construction must apply to the construction of submissions and awards. So where a contract is susceptible of two constructions, one of which will render the contract valid, the other invalid, the former will be adopted. Ekblaw v. Nelson,124 Minn. 335, 144 N.W. 1094.
The duty of the arbiters to decide all matters in the submission is well established. It is equally well established that every reasonable intendment in favor of an award once made will be given to such award. In considering the question of what is included in the submission the courts should construe it if possible in such a manner that the arbitration proceedings as a whole may be held valid. The question of the alleged appropriation of the shovel was the only thing submitted by both parties. The arbiters passed on the only question submitted. They did not fail to pass upon any issue contained in the written submission. The award was fairly made and should be sustained.